Citation Nr: 1448361	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hiatal hernia, including as due to service-connected PTSD.

3.  Entitlement to service connection for irritable bowel syndrome, including as due to service-connected PTSD.

4.  Entitlement to service connection for erectile dysfunction, including as due to herbicide exposure, service-connected PTSD, or service-connected diabetes mellitus.

5.  Entitlement to service connection for a sleep disorder, including as due to service-connected PTSD.

6.  Entitlement to service connection for a skin disorder, including as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to service-connected diabetes mellitus.

9.  Entitlement to an initial compensable disability rating for scars due to shrapnel wounds.

10.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

11.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

12.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Fleming, Counsel






INTRODUCTION

The Veteran had active military service from November 1967 to October 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the September 2009 decision, the RO granted the Veteran's claims for service connection for PTSD, assigning an initial 30 percent disability rating; and for scars due to shrapnel wounds and bilateral hearing loss, assigning initial noncompensable ratings for both disabilities.  In the February 2010 rating decision, the RO denied the Veteran's claims for service connection for GERD, hiatal hernia, irritable bowel syndrome, erectile dysfunction, a sleep disorder, a skin disorder, and peripheral neuropathy of the bilateral upper and lower extremities. 

As the appeal of the Veteran's claims for higher ratings for his service-connected scars due to shrapnel wounds, PTSD, and bilateral hearing loss emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these claims as for higher initial ratings in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board further notes that the Veteran has indicated on multiple occasions, including in an April 2009 statement, that he is unable to work due at least in part to his service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address that question as part of the claim on appeal.

The decision below addresses the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities and an increased rating for his service-connected scars due to shrapnel wounds.  The remaining issues on appeal are addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  The Veteran likely has peripheral neuropathy of the bilateral upper extremities that is attributable to his service-connected diabetes mellitus.

2.  The Veteran likely has peripheral neuropathy of the bilateral lower extremities that is attributable to his service-connected diabetes mellitus.

3.  The Veteran's scars have been shown to measure a total of no more than 15.4 square centimeters in area; there is one scar that is painful; the scars are not deep or unstable; and they do not cause any disabling effects or limitation of function.  


CONCLUSIONS OF LAW

1.  The Veteran has peripheral neuropathy of the bilateral upper extremities that is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The Veteran has peripheral neuropathy of the bilateral lower extremities that is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for an initial rating of 10 percent for scars due to shrapnel wounds have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through April and November 2009 notice letters, the Veteran received notice of the information and evidence needed to substantiate his underlying claims for service connection.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate the claims decided herein.

The Board also finds that the April and November 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April and November 2009 notice letters.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the April and November 2009 notice letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for a higher initial rating falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to that claim on appeal.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records, as well as records of his post-service treatment with private treatment providers, have been associated with the claims file.  The Veteran also underwent VA examinations in May 2009, December 2009, and May 2012, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument, and the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing in July 2013.  Otherwise, the Veteran has not alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires competent evidence of (1)  a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Relevant medical evidence of record consists of the Veteran's service treatment records and records of treatment with private treatment providers, as well as VA examinations conducted in May 2009, December 2009, and May 2012.  Review of the Veteran's service treatment records reveals that they are silent as to complaints of any problems with his upper or lower extremities, and no diagnosis of peripheral neuropathy was noted at his October 1969 separation medical examination.  Post-service treatment records note that the Veteran was first diagnosed with diabetes mellitus in February 2003; that same month, he was seen for complaints of tingling in the left arm and was diagnosed with "paresthesias."  

Report of the May 2009 VA examination reflects that the Veteran complained of numbness in his hands and feet that he had been experiencing for approximately twenty years.  He was diagnosed at the time with diabetes mellitus and with peripheral neuropathy of the bilateral upper and lower extremities, although the examiner found it not to be related to his diabetes.  By way of rationale, the examiner stated that the symptoms of peripheral neuropathy began many years prior to the 2003 diagnosis of diabetes.

Report of the December 2009 VA examination reflects the Veteran's report that he was diagnosed with diabetes mellitus in 2003 but that he had not seen a doctor for approximately ten years prior to the diagnosis.  He complained of numbness, tingling, and burning in his extremities for approximately sixteen years.  The examiner diagnosed the Veteran with "diabetic neuropathy."  The Veteran again underwent VA examination in May 2012.  At that time, he again reported numbness and tingling in his upper and lower extremities for fifteen to twenty years.  The examiner diagnosed peripheral neuropathy of the upper and lower extremities but found it not to be related to the Veteran's service-connected diabetes mellitus.  In so finding, the examiner again noted that the Veteran reported that he began experiencing symptoms of peripheral neuropathy prior to his 2003 diagnosis of diabetes mellitus and found that his diabetes is currently controlled with diet and medication.

Regarding the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as secondary to service-connected diabetes mellitus, the Board notes initially that the Veteran's service treatment records are silent concerning complaints of or treatment for peripheral neuropathy or any related disorder.  The relevant post-service medical evidence of record, however, documents that the Veteran's December 2009 VA examiner diagnosed the Veteran with diabetic peripheral neuropathy.  Although the May 2009 and May 2012 VA examiners found the disorder not likely related to his service-connected diabetes mellitus, the Board notes that the only rationale offered by those examiners was that the Veteran reported his symptoms of peripheral neuropathy began prior to his diagnosis of diabetes mellitus.  The Board, however, finds compelling the fact that the Veteran has reported-as noted by the May 2009 VA examiner-that he had not been to see a doctor for approximately ten years prior to the 2003 diagnosis of diabetes mellitus.  The Veteran repeated this contention at his July 2013 hearing before the undersigned Veterans Law Judge.  The Board finds the Veteran's testimony credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Similarly, the Board notes that when evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the December 2009 and May 2009/May 2012 VA examinations yielded different conclusions as to the etiology of the Veteran's peripheral neuropathy, but the Board finds no reason to find one examination to be more credible, probative, or reliable than the other.  The negative opinions of the May 2009 and May 2012 VA examiners offer no compelling justification for the Board to find them more probative than the finding of the December 2009 VA examiner that the Veteran's peripheral neuropathy is due to his service-connected diabetes mellitus, particularly in light of the Veteran's competent and credible testimony that he had not visited a physician in at least ten years prior to his diagnosis of diabetes mellitus in 2003 but that he had experienced symptoms for years prior to seeking treatment.  Thus, conferring the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is proximately due to service-connected disability.  In view of the foregoing, the Board concludes that service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Claim for Increase

The Veteran contends that his service-connected scars from shrapnel wounds are more disabling than reflected by the noncompensable disability rating initially assigned.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, however, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Relevant evidence of record consists of a VA examination conducted in May 2009.  Report of that VA examination reflects that examiner found the Veteran to have "no symptom of the scars other than the one in the right thigh," which developed pain and discomfort when pressure was put on the scar from sitting or other activities.  The Veteran reported that sometimes the pain would be alleviated by standing up or relieving the pressure on the scar, but sometimes he had to take pain medication to address it.  All other scars were noted were noted to be completely asymptomatic, and no muscle or neurological injury was found.  The Veteran's right thigh scar was measured as 11 square centimeters; the left arm scar was measured as 2.4 square centimeters; and a scar on the right buttock was measured as 2 square centimeters.  The examiner found no scars of the left buttock or back.  No keloid formations, pain to touch, or inflammation was noted, and all scars were found to be well-healed.    

The Board notes that the Veteran's scars from shrapnel wounds have been evaluated as noncompensably disabling under Diagnostic Code 7804 for painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.  

In this case, the Board notes that the Veteran was found at the May 2009 VA examinations to have one scar on his right thigh that regularly causes pain and discomfort when pressure is applied, including on sitting, and two non-tender scars, on the left arm and right buttock.  Thus, the Board finds that a 10 percent rating is warranted under Diagnostic Code 7804, governing painful scars.  This is so for the entirety of the claim period.

The Board does not find, however, that a rating higher than 10 percent is warranted for the Veteran's scars at any time during the claim period.  In this connection, the Board notes that the scars have been found to measure no more than 15.4 square centimeters in total and to be otherwise asymptomatic, with no underlying soft tissue damage or instability noted in any of the scars.  In that connection, the Veteran noted that Diagnostic Code 7801 evaluates scars not of the head, face, or neck, that are deep and nonlinear.  In this case, the VA examination shows that all the scars are superficial.  No underlying soft tissue damage has been shown, and no medical professional has opined that the scars are deep.  Thus, a rating under Diagnostic Code 7801 is not warranted.  As the total surface are of the Veteran's scars is no more than 15.4 square centimeters, a separate rating under Diagnostic Code 7802 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2014).  In addition, no limitation of the left arm, right buttock, or right thigh has been shown.  Thus, evaluating the Veteran's disability under the limitation of the part affected does not warrant a separate disability rating under Diagnostic Code 7805, 38 C.F.R. § 4.118.

The Board has considered the Veteran's contentions with regard to his claim for a higher ratings for his service-connected scars.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, ratings higher than those already assigned are not warranted under the relevant criteria.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant consideration of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected scars from shrapnel wounds have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran is not employed but notes that he has not alleged at any point that his inability to work is due in any way to his scars.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim for increase that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are all specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 10 percent for scars due to shrapnel wounds is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for GERD, hiatal hernia, irritable bowel syndrome, a skin disorder, a sleep disorder, and erectile dysfunction, as well as his claims for increased ratings for PTSD and bilateral hearing loss.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2014).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  By regulation made effective August 31, 2010, certain additional diseases were added to this list-all B cell leukemias, Parkinson's disease, and ischemic heart disease-but none is implicated in the issues on appeal to the Board.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

Relevant evidence of record consists of the Veteran's service treatment records and VA examinations performed in May and December 2009 and May 2012, as well as records of private treatment the Veteran has received and testimony he and his spouse provided before the undersigned Veterans Law Judge.  Service treatment records reflect that the Veteran was treated for ringworm in July 1969 but are otherwise silent as to any complaints of gastrointestinal, sleep, or skin disorder, as well as to any complaints or symptoms of erectile dysfunction.  All systems were found to be normal at his October 1969 separation medical examination.  At the May 2009 VA examination, the Veteran reported that he had had a fungal infection of the toenails and nails of the left hand since Vietnam, as well as discoloration and itching in the perianal and inguinal areas.  He also complained of erectile dysfunction for at least 10 years.  Physical examination revealed onychomycosis of all toenails and the left-hand fingernails.  The examiner diagnosed erectile dysfunction and onychomycosis and opined that neither disorder was related to the Veteran's diabetes mellitus.  

At a second VA examination in December 2009, the Veteran reported that he had had problems with erectile dysfunction for approximately twenty years and noted his 2003 diagnosis of diabetes mellitus, although he reported he had not been to the doctor for many years prior to that diagnosis.  The examiner diagnosed erectile dysfunction but offered no etiological opinion.  

The Veteran again underwent VA examination in May 2012.  At that time, he complained of erectile dysfunction for fifteen to twenty years.  The examiner diagnosed erectile dysfunction but opined that the disorder is not likely linked to or worsened by his service-connected diabetes mellitus.  The examiner reasoned that the Veteran's erectile dysfunction began prior to his diabetes diagnosis and that he has many other risk factors for the disorder, such as hypogonadism.

Private treatment records reflect that the Veteran was first diagnosed with diabetes mellitus in February 2003.  He was treated for dermatitis in April 2003.  His private physician also submitted a letter dated in September 2009 in which she stated that she has treated the Veteran for onychomycosis, tinea pedis, tinea manuum and tinea corporis ha she believed bean on his feet and spread.  The physician noted the Veteran's report of first having noticed a rash on his feet, with toenail involvement, in Vietnam.  The Veteran also underwent a sleep study in July 2013, at which time he was diagnosed with obstructive sleep apnea, although no etiological opinion was provided at the time.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, although it appears that the May 2009, December 2009, and May 2012 VA examiners attempted to conduct a proper evaluation of the Veteran's physical condition and opined as to whether his skin disorder or erectile dysfunction was etiologically linked to his service-connected diabetes mellitus, the examiners did not offer an opinion as to whether any skin disorder or erectile dysfunction is etiologically linked directly to the Veteran's service, including to his conceded herbicide exposure, or to his service-connected PTSD.  Further, the Board notes that no examination whatsoever was conducted concerning the Veteran's claimed GERD, hiatal hernia, irritable bowel syndrome, or sleep disorder.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain additional examination and medical nexus opinion regarding the etiology of the Veteran's claimed GERD, hiatal hernia, irritable bowel syndrome, sleep disorder, skin disorder, and erectile dysfunction, as well as the Veteran's contentions concerning his claimed disorders.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Thus, on remand, the Veteran must be afforded additional VA examination in order to obtain a current diagnosis and etiological opinion concerning his claimed GERD, hiatal hernia, irritable bowel syndrome, sleep disorder, skin disorder, and erectile dysfunction, based on both examination and a thorough review of his claims file.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for GERD, hiatal hernia, irritable bowel syndrome, sleep disorder, skin disorder, and erectile dysfunction.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional(s), who must review the Veteran's claims file and his assertions and offer a clear diagnosis for any GERD, hiatal hernia, irritable bowel syndrome, sleep disorder, skin disorder, and erectile dysfunction the Veteran currently experiences.  For each such diagnosed disorder, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to the Veteran's time on active duty.  

As to the claims for a skin disorder and erectile dysfunction, the examiner must also offer an opinion as to whether it is at least as likely as not that any such disorder is etiologically linked to the Veteran's exposure to herbicides while serving in Vietnam.  The Veteran's contentions concerning continuity of symptomatology, as well as the diagnoses assigned to the Veteran and noted above, must be discussed in the context of any negative opinion.  

The examiner must provide an opinion as to whether it is at least as likely as not that any diagnosed GERD, hiatal hernia, irritable bowel syndrome, sleep disorder, or erectile dysfunction has been caused or made chronically worse by the Veteran's service-connected PTSD.  The examiner must also opine as to whether any diagnosed erectile dysfunction has been caused or made chronically worse by diabetes mellitus.

Regarding the Veteran's claims for increase, the record reflects that he underwent VA examination most recently in May 2009.  Review of that examination reflects the Veteran's complaints of feeling depressed, with problems with anger and intermittent passive suicidal ideation as well as occasional nightmares, flashbacks, and daily intrusive thoughts.  He reported problems with sleep, memory, and concentration, as well as emotional numbness.  He was diagnosed with PTSD.  He also underwent VA audiological examination in May 2009, at which time he was diagnosed with bilateral sensorineural hearing loss.

The Board notes that the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See id.

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2014).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

The Board notes that in a May 2012 statement, the Veteran stated that his PTSD and hearing loss have worsened since the most recent evaluation, conducted in May 2009.  The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his PTSD and hearing loss have worsened since his last examinations.  Thus, in light of the fact that the most recent VA examinations were conducted in May 2009, more than five years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his PTSD and hearing loss.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

Regarding the question of entitlement to a TDIU rating, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has suggested on multiple occasions, including in an April 2009 statement, that he was no longer able to work due to service-connected disabilities, in particular his PTSD.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the increased-rating claim.  

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to this claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disability.  Thus, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of the Veteran's service-connected disabilities-including any disabilities found to be service-connected pursuant to the development requested herein-on his unemployability.  The opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to a TDIU rating.

2.  The Veteran must be scheduled for VA examination to determine the current diagnosis and etiology of his claimed GERD, hiatal hernia, irritable bowel syndrome, sleep disorder, skin disorder, and erectile dysfunction, as well as the current severity of his PTSD and bilateral hearing loss.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination.  A complete rationale for all conclusions reached must be included.

Gastrointestinal and sleep disorders-VA examination is necessary to determine the etiology of any current gastrointestinal disorder and sleep disorder-including, but not limited to, GERD, hiatal hernia, irritable bowel syndrome, and obstructive sleep apnea-found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each gastrointestinal disorder and sleep disorder found.  As for each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is attributable to the Veteran's time on active duty.  

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed gastrointestinal disorder or sleep disorder has been caused or made chronically worse by the Veteran's service-connected PTSD.

Skin disorder-VA examination is necessary to determine the etiology of any current skin disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each skin disorder found.  As for each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is attributable to the Veteran's time on active duty.  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed skin disorder is etiologically linked to the Veteran's known exposure to herbicides while on active duty.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, including his contentions regarding continuity of symptomatology.

Erectile dysfunction-VA examination is necessary to determine the etiology of any current erectile dysfunction found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether any diagnosed erectile dysfunction is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is attributable to the Veteran's time on active duty.  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed erectile dysfunction is etiologically linked to the Veteran's known exposure to herbicides while on active duty.  

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed erectile dysfunction has been caused or made chronically worse by the Veteran's service-connected PTSD or by his service-connected diabetes mellitus.

PTSD-The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner must review all pertinent records associated with the claims file and discuss the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings must be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning must be provided. 

Hearing loss-The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected hearing loss.  In particular, puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2014).  The examiner must provide a full description of all functional deficits caused by any hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.  A complete rationale must be given for all opinions and conclusions expressed.

TDIU examination-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due to his service-connected disabilities-including those for which service connection is herein granted and those for which service connection is found to be warranted pursuant to the development directed herein-consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran. All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


